UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6417


EDWARD LEE BIRCHETT,

                  Plaintiff - Appellant,

             v.

GARY WILLIAMS, Clerk, Sussex Circuit Court,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:08-cv-00762-REP)


Submitted:    September 10, 2009          Decided:   September 14, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward Lee Birchett, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Edward Lee Birchett appeals the district court’s order

dismissing    his     42   U.S.C.   §     1983   (2006)    complaint   without

prejudice for failure to complete a consent to the collection of

fees form as ordered by the magistrate judge.               We have reviewed

the record and find no reversible error.               Accordingly, we affirm

for   the   reasons   stated   by   the     district    court.   Birchett   v.

Williams, No. 3:08-cv-00762-REP (E.D. Va. Feb. 19, 2009).                   We

deny Birchett’s motions for appointment of counsel and motion

for a transcript at government expense.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                       AFFIRMED




                                        2